*118ORDER DISMISSING APPEAL
JANE M. SMITH, Presiding Justice.
This matter originally came before the Tulalip Tribal Court of Appeals pursuant to the Notice of Appeal filed by appellant Cruz Santibanez on January 11, 2010, On April 27, 010, the Court of Appeals issued an Order Accepting Appeal and Setting Schedule. The court clerk certified that she mailed the Order Accepting Appeal to Mr. Santibanez on April 27, 2010. In that Order, we noted that appellant had failed to comply with the requirement of Tribal Ordinance 84.X.B.12 that the notice of appeal be filed within ten calendar days of the Employment Court’s decision, but we waived that filing requirement based on the Employment Court’s failure to provide adequate certification of service of its order on appellant.
While the Order Accepting Appeal excused appellant’s failure to comply with the ten-day filing requirement, the Order also explained that the court would not waive the requirement also found in TO 84.X.B.12 that appellant serve his notice of appeal on the opposing party. The Order Accepting Appeal expressly stated that the appeal was being accepted for review “on the condition that appellant serves the Notice of Appeal on appellee and provides this Court with proof of such service” (emphasis added). We set a deadline of May 7, 2010 for appellant to eomply with the service requirements. Appellant has failed to file proof that he has complied with the ordinance and our Order by serving his notice of appeal on the opposing party.
The Order Accepting Appeal also stated the Court “expects the parties to be familiar with and to comply with the rules for appeals” and explained that the rules “require the parties to submit their arguments in written briefs” (underlining in the Order). We set a deadline of May 28, 2010 for appellant to file his written brief. Appellant has failed to file a written brief as required by the rules and our Order.
Tribal Ordinance 49.4.5.1 states “if a party fails to comply with the appellate rules or a valid order of the Court, the Court may dismiss the appeal or make other rulings as appropriate.” Appellant has now repeatedly failed to comply with both the appellate rules and a valid order of this Court. We therefore deem this appeal abandoned and accordingly order it dismissed. The oral argument hearing currently set for August 13, 2010 is stricken from the calendar.
IT IS SO ORDERED.